Citation Nr: 1122562	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1985 to August 1985 and from September 2004 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, in pertinent part, denied the Veteran's claim for an increased rating for a lumbar spine disability.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issue of service connection for a pinched nerve of the upper extremities has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was manifested by limitation of forward flexion approximating 30 degrees without neurologic impairment or doctor prescribed bed rest, during the appeal period prior to June 26, 2008.

2.  Since June 26, 2008, the Veteran's lumbar spine disability has been manifested by limitation of forward flexion to between 60 and 80 degrees without neurologic impairment or doctor prescribed bed rest.



CONCLUSIONS OF LAW

1.  .  The criteria for a 40 percent rating for lumbar strain were met during the appeal period prior to June 26, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243 (2010).

2.  The criteria for a rating in excess of 20 percent for lumbar strain have not been met since June 26, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a December 2006 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his lumbar spine disability.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The December 2006 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating for his lumbar spine disorder and provided specific examples.  This December 2006 letter stated that such evidence should describe the manner in which the Veteran's lumbar spine disability had increased in severity.  It notified the Veteran that he may submit statements from his current or former employers and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  The remaining elements of Vazquez-Flores were provided in an October 2010 statement of the case (SOC).

The SOC could not provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, provide actual knowledge to the Veteran. The Veteran had a meaningful opportunity to participate in the adjudication of the claim in the year after the notice was provided.  In this regard, he provided additional evidence in his February 2011 testimony.

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007); George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC did provide actual knowledge of the rating criteria, and the Veteran has had the opportunity over the next several months to submit argument and evidence subsequent to receiving the notice. Hence, the Veteran had a meaningful opportunity to participate in the adjudication of his claim and was not prejudiced.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained.  He has been afforded several VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Although the Veteran has indicated that he disagrees with the rating assigned for his lumbar spine disability, he has not indicated that his symptoms have worsened since his last VA examination.
  
The Veteran has not completed an authorization form to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the April 2011 hearing, the undersigned inquired as to the Veteran's current lumbar symptoms and whether they had worsened since his last examination.  The undersigned also inquired as to where the Veteran received his current treatment.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Lumbosacral and cervical spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, DC Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Lumbar Spine Disability

Factual Background

In a December 2006 statement, the Veteran reported that he had used nine days of sick leave and at least as many days in annual leave in the past year due to his back condition.

A December 2006 VA QTC examination reflects the Veteran's reports of stiffness and weakness in the lumbar region as well as intermittent lumbar pain.  This pain occurred about six times per week, each time lasting about six hours, and traveled into his legs.  He described this pain as aching and sharp and he rated it as "9/10."  It was elicited by stress or standing for more than five minutes and comes on by itself and was relieved by using Hydrocodone or Ibuprofen.  He was able to function using medication.  He had been incapacitated about ten times in the past year, each time lasting one or two days, for a total of 17 days.  Limitations included prolonged walking, standing, sleeping, trouble with bending and lifting more than 40 pounds.

Physical examination conducted by the December 2006 VA examiner revealed lumbar muscular tenderness but was negative for muscle spasms or radiation of pain on movement.  Forward flexion was from zero to 35 degrees with pain at 35 degrees, extension was from zero degrees to five degrees with pain at five degrees, bilateral lateral rotation was from zero degrees to 15 degrees with pain at 15 degrees and bilateral rotation was from zero degrees to 30 degrees with pain at 30 degrees.  After repetitive use, there was pain, fatigue, weakness and lack of endurance in the lumbar spine but no incoordination.  The additional degree of limitation was zero.  

Straight leg raising was negative, bilaterally.  There was no lumbar ankylosis, intervertebral disc syndrome or spine nerve root involvement.  Inspection of the spine showed a normal head position and spinal curvature.  Motor examination was negative for atrophy or fasciculation in the lower extremities and strength was "5/5" without focal motor deficits.  Sensation was intact to light touch and reflexes were symmetric in the lower extremities.  An accompanying lumbar X-ray was negative for degenerative changes.  A diagnosis of lumbar strain syndrome was made.

A March 2007 VA treatment note indicates that there was limited motion over the lumbar spine with some pain over the right gluteals that radiated with palpation down the left leg.  Gait, station and extremities were normal.  There was no crepitation, tenderness or effusions.  An assessment of chronic low back pain, degenerative disc disease was made.

A June 26, 2008 VA treatment note reflects the Veteran's complaints of lumbar spine pain.  Lumbar flexion was to 80 degrees, extension was to 15 degrees, bilateral flexion was "near normal" and bilateral rotation was "near normal."  The maneuvers were curtailed by complaints of pain with the associated movement, which was the Veteran's chief complaint.   Straight leg raising was negative for radicular pain.  There was pain on palpitation over L2-3-4 and in the spinous muscle bundles in the same area.  Walking was not affected and gait was normal.  An assessment of chronic back pain was made.

A July 2008 VA lumbar X-ray revealed mild right convex thoracolumbar scoliosis and bilateral spondylolysis at L5-S1.  There was no spondylolisthesis shown.

A July 2008 VA lumbar computed tomography (CT) scan reveals disc bugles at multiple levels, mild spinal stenosis at L4-5 and bilateral spondylolysis at L5-S1 but no spondylolisthesis.

In the March 2009 substantive appeal, the Veteran reported that his lumbar movement was severely limited unless he took large doses of medication.  He was unable to lift more than 40 pounds, could not stand for more than five minutes and could not sit in one place for more than 15 minutes.

A March 2010 VA treatment note shows that the Veteran reported that his legs "gave out" about three weeks ago and that he took a hard fall onto his right buttocks.  He stated that there were no problems at the site where he landed but the fall had caused a worsening of his chronic back pain.  He also reported intermittent numbness and tingling down both legs but denied current symptoms.  

Physical examination revealed muscle spasms and tightness in the right thoracic and lumbar paraspinals.  He was able to touch his toes and he had full extension but poor posture that was slightly stooped.  Full back range of motion was noted.  Straight leg raising was negative.  Patella and Achilles deep tendon reflexes were 2+.  An assessment of acute chronic back pain with intermittent radiculopathy symptoms, status-post fall three weeks ago was made.

A spinal examination conducted during VA treatment in April 2010 was normal with normal flexion and extension.  There was a focal area of pain, which was tender to palpation and which was reproducible approximately four cm right of the spinal column but it did not appear to constitute a trigger point.  An assessment of a musculoskeletal strain was made.

A September 2010 VA examination reflects the Veteran's complaints of stiffness, fatigue, spasms, decreased motion, paresthesias, numbness and spinal weakness.  He had moderate pain located on the lower and upper back on the right side, which occurred eight times per day and lasted for two hours, and traveled to the right buttock and leg.  The pain was exacerbated by physical activity, stress and standing and was relieved by medication.  During flare-ups, he experienced functional impairment including the inability to stand more than five minutes, sit more than 20 minutes, falls and limitation of joint motion.  He was also unable to drive long distances, lift more than 40 pounds and had to be near a bathroom to prevent leakage.  Erectile dysfunction, bladder problems and a history of hospitalization or surgeries were denied.  

Physical examination conducted by the September 2010 VA examiner was negative for thoracolumbar muscle spasms, weakness, guarding of movement or radiating pain on movement.  There was tenderness in the lower back with range of motion and spinal contour was preserved.  Posture and gait were within normal limits.  He ambulated without the assistance of an assistive device.  

Flexion was to 70 degrees, with pain beginning at 60 degrees and to 65 degrees after repetitive movement.  Extension was to 20 degrees with pain at 20 degrees, bilateral lateral flexion was to 20 degrees and bilateral rotation was to 30 degrees.  Joint function other than flexion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Head position, spinal curves, muscle tone and musculature were normal.  Straight leg raising was negative bilaterally.  

There was no atrophy in the limbs, no sensory deficits from L1-L5 or S1, no lumbosacral motor weakness, no ankylosis of the thoracolumbar spine or signs of intervertebral disc disease with chronic and permanent nerve root involvement.  Bilateral lower extremity knee jerk was 2+ and ankle jerk was 2+.  Cutaneous reflexes of the lower extremities were normal.  An accompanying lumbar X-ray showed degenerative arthritis, joint narrowing and joint irregularity with a dextroconvex rotatory curvature.  Following this examination, a diagnosis of degenerative disc disease with dextroconvex rotatory curvature of the lumbar spine, which was a progression of the previous diagnosis of a lumbar spine strain, was made.

During the April 2011 hearing, the Veteran testified that he had been bedridden in the past due to his lumbar spine disability, but his current doctor had not recommended such bedrest.  He used hydrocodone for flare-ups and has had periods of "incapacitation," during which he cannot work.  His increased back pain has affected the amount of time he was able to walk at work and he was only able to stand for five minutes.  He had fallen on several occasions after losing strength due to back spasm.  In addition, he had tingling and pain radiating down his right extremity

Analysis

The December 2006 examination showed that the Veteran's forward flexion was limited to 35 degrees.  This limitation of motion more closely approximates the criteria for a 40 percent rating, limitation of flexion to 30 degrees, than for a 20 percent rating, flexion greater than 30 degrees but not greater than 60.  Accordingly, a 40 percent rating is granted on the basis of that examination.  38 C.F.R. §§ 4.7, 4.21.

The June 26, 2008, VA outpatient treatment record and all subsequent records have shown that the Veteran had between 60 and 80 degrees of forward flexion.  The June 2008 outpatient treatment note shows that the effects of pain were considered.  Although it did not explicitly note consideration of other DeLuca factors, it noted that pain was "the predominant history," and the Veteran has not voiced complaints referable to other DeLuca factors.  When the DeLuca factors were explicitly considered on the August 2010 VA examination, no additional limitation was found.  The Veteran reported flare-ups at the time of his most recent examination, but the limitations caused by the flare-ups were the same as those without the flare-ups, limitation of standing to 5 minutes, inability to run, stiffness, and an inability to lift more than 40 pounds.  Given the ranges of motion found on treatment in June 26, 2008, and thereafter; the evidence is against a rating in excess of 20 percent for the orthopedic manifestations of the back disability during the period beginning on that date.

Although the Veteran has suggested that bed rest had been prescribed by his doctor in the past and that he currently suffered incapacitating episodes, the clinical evidence is negative for doctor prescribed bed rest and the Veteran has not reported any specific periods of physician prescribed bed rest during the appeal period.  A higher rating is, therefore, not warranted under the criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.

A higher rating on the basis of arthritis is not warranted as a higher rating would be based on limitation of motion, and the Veteran is already in receipt of a rating based on limitation of motion.  38 C.F.R. § 4.71a, DCs 5003.

The Veteran has also subjectively complained of intermittent radiating pain, numbness and tingling in the lower extremities throughout the course of this appeal.  The December 2006 and December 2010 VA examinations and evaluations during VA treatment have found no objective evidence of radiculopathy, or other neurologic impairment.  The assessment of intermittent radiculopathy was made in a March 2010 VA treatment note, but this was apparently a recording of the Veteran's complaint without any reported clinical findings.  Bilateral lower extremity reflexes have consistently been normal and strength has been "5/5."  

Sensation in the lower extremities was intact to light touch and symmetric.  Straight leg raising has consistently been negative, and the June 2008 treatment note indicates that this finding would be positive if the Veteran was experiencing radicular symptoms.  Inasmuch as all clinical findings have been negative for neurologic impairment and the Veteran's reports have not been reproduced on any examination or evaluation; his reports of radicular symptoms are not deemed credible.  A higher rating is therefore not warranted on the basis of neurologic symptoms.  38 C.F.R. § 4.124a, DC 8520.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign ratings higher than those provided in this decision.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine disorder is manifested by pain and limitation of motion, symptoms that, as described above, are contemplated by the rating schedule.  The Veteran has reported missing time from work due to his disability, but the rating schedule is intended to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2010).  There symptoms were contemplated by the rating schedule.  Although the Veteran reported that he lost some time from work due to these disabilities, he testified during his February 2011 hearing that he has used to sick time to cover these absences.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran reported being employed full-time as a safety inspector during his February 2011 hearing.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to an increased rating of 40 percent for lumbar strain is granted, for the appeal period prior to June 26, 2008.

Entitlement to an increased rating in excess of 20 percent for lumbar strain is denied for the period beginning June 26, 2008.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


